Citation Nr: 0733336	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $81,369.87, 
to include consideration of whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
December 1968, including combat service in Vietnam.  

This matter arises from a November 2002 determination, 
whereby the veteran's compensation benefits were reduced, 
effective August 14, 1999, due to his incarceration; and from 
a September 2003 decision of the Regional Office's Committee 
on Waivers and Compromises (RO), which determined that waiver 
of recovery of the overpayment at issue was precluded on the 
basis of bad faith. 


FINDINGS OF FACT

1.  The veteran was incarcerated on June [redacted], 1999, for 
commission of a felony on or around December [redacted], 1997, but 
failed to report his incarceration to VA.

2.  By reason of the veteran's incarceration, the RO reduced 
the veteran's disability compensation rate to 10 percent, 
effective August 14, 1999; and the overpayment at issue 
resulted.

3.  The disability compensation overpayment indebtedness in 
the calculated amount of $81,369.87 was validly established.

4.  The veteran deliberately attempted to mislead VA with 
regard to the nature of his incarceration for a felony; this 
misrepresentation shows an intent to seek an unfair advantage 
at the expense of the government or, at best, an absence of 
an honest intention to abstain from taking unfair advantage 
of the government.

5.  The veteran acted in bad faith in creation of the 
overpayment.


CONCLUSIONS OF LAW

1.  The veteran's award of compensation was properly reduced 
to the 10 percent rate effective August 14, 1999; the 61st 
day following his incarceration for a felony.  38 U.S.C.A. §§ 
1114(a), 5107, 5313, (West 2002 & Supp. 2006); 38 C.F.R. § 
3.665 (2007).

2.  Waiver of recovery of the overpayment of compensation 
benefits in the calculated amount of $81,369.87 is precluded 
by reason of bad faith on the part of the veteran.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Creation of debt

The facts in this case are basically undisputed.  Rating 
decision dated in May 1992 shows that the veteran was 
service-connected for disability benefits with a combined 
evaluation of 70 percent, effective September 26, 1988.  He 
was also in receipt of total disability based on individual 
unemployability (TDIU) from September 26, 1988.  

In October 2002 the RO conducted an inmate database search 
with the Florida Department of Corrections and determined 
that the veteran had been incarcerated for a felony from June 
[redacted], 1999, in a state penal institution, and that he was 
serving a life term.  Based upon this information, VA 
contacted the veteran by letter in October 2002 and informed 
him that they proposed to reduce his monthly benefit from 70 
percent (plus 100 percent for TDIU) to 10 percent effective 
August 14, 1999, due to his incarceration for conviction of a 
felony.

In November 2002 the veteran's disability compensation 
benefits were reduced to 10 percent effective from August 14, 
1999, based on his incarceration for a felony in a state 
penal institution.  This action created an overpayment of 
$81,369.87.

In further correspondence issued in November 2002 the veteran 
was notified that an overpayment had been created in his 
compensation account which totaled $81,369.87.

The law of the case is clear: a veteran who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days for conviction of a felony committed after October 7, 
1980, and who has a combined rating of 20 percent or more 
shall not be paid compensation in excess of the amount 
payable for a disability evaluated as 10 percent disabling 
beginning on the 61st day of incarceration.  38 U.S.C.A. § 
5313 (West 2002); 38 C.F.R.§ 3.665 (2007).

Essentially, the Board must determine if the veteran's debt 
due to overpayment of his veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to VA 
compensation benefits at the 70 percent disability rate plus 
100 percent for TDIU despite his incarceration for a felony, 
which began August 14, 1999; or, if he was not legally 
entitled to these benefits during this period, then it must 
be shown that the VA was solely responsible for the erroneous 
payment of excess benefits.

"Presumption of regularity" supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

In this case there is no dispute that the veteran's 
incarceration in a penal institution for commission of a 
felony commenced on June [redacted], 1999.  Under the terms of 38 
U.S.C.A. § 1114(a), August 14, 1999, the 61st day of 
incarceration, was the proper date for the reduction of his 
compensation benefits to the 10 percent rate.  On November 1, 
2002, VA reduced the disability compensation to the 10 
percent rate.

VA audits have determined that the amount that the veteran 
was paid in disability compensation benefits from August 14, 
1999, through November 1, 2002, was $81,369.87.  These audits 
show that the veteran was paid $2,104.00 per month at the 
time of his incarceration, $2,153 from December 1, 1999, 
$2,228 from December 1, 2000, and $2,287 from December 1, 
2001.  These audits also show that the amount that the 
veteran was due, per month, for compensation payments at the 
reduced 10 percent rate, was $96.00 from August 14, 1999, $98 
from December 1, 1999, $101 from December 1, 2000, and $103 
from December 1, 2001.  The difference between the amount 
that the veteran was paid and the amount that he was legally 
due because of his incarceration for a felony from August 14, 
1999, through November 1, 2002, represents the overpayment in 
question, $81,369.87.  There is no evidence that the original 
calculated overpayment and debt in that amount is incorrect.

The veteran argues that "38 C.F.R. § 3.665 is not applicable 
to veterans who began receiving their benefits before the 
bill was signed into law on October 1, 1980," and that 
application in this case would be tantamount to imposition of 
an ex-post facto law; however, the Board notes that 38 C.F.R. 
§ 3.665(c)(1), as opposed to 38 C.F.R. § 3.665(c)(2), is 
applicable in this case.  There is thus no ex-post facto 
violation.

Moreover, the evidence does not show that VA was in any way 
responsible for the erroneous payment of excess benefits in 
violation of 38 U.S.C.A. § 1114(a) while the veteran was 
incarcerated.  There is simply no indication in the record 
that VA knew or should have known that the veteran was 
incarcerated during the period in question prior to the RO's 
chance query with the Florida Department of Corrections on 
September 6, 2002; more than three years after the veteran 
was imprisoned.

In view of the above, the Board finds that the overpayment of 
$81,369.87 was properly created by application of 38 U.S.C.A. 
§ 1114(a) effective on the 61st day following the date of the 
veteran's incarceration in June 1999 for a felony conviction.  
In cases such as this, the question of the propriety of the 
creation of overpayment is determined by the law and not the 
evidence.  The veteran's claim regarding the propriety of the 
creation of the overpayment in the calculated amount of 
$81,369.87 must therefore be denied.  



II.  Waiver of overpayment

This matter was referred to the Committee for review of the 
veteran's request for waiver of recovery of the $81,369.87 
overpayment in disability compensation created from August 
14, 1999 (61 days after the veteran was incarcerated for a 
felony conviction) through November 2002, when his disability 
compensation rate was reduced.  See 38 C.F.R. § 3.665.  In 
January 2003 the veteran requested a waiver of the $81,369.87 
overpayment.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability compensation benefits may not be waived where 
there is an indication of fraud, misrepresentation, or bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Bad 
faith generally is an unfair or deceptive dealing by one who 
seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  38 C.F.R. § 
1.965(b)(2).  

In September 2003, the Committee denied the veteran's request 
for waiver of overpayment.  For the reasons that follow, the 
Board finds that the veteran purposefully withheld knowledge 
of his incarceration for a felony from VA, and thus acted in 
bad faith.  

Review of the evidence reveals that the veteran had ample 
notice of his responsibility to immediately report any period 
of incarceration due to the conviction of a felony to VA.  In 
fact, the RO sent no less than 10 letters dating from 
February 1991 to April 1998 which included a copy of VA Form 
21-8764 "CONDITIONS AFFECTING RIGHT TO PAYMENTS-5: Benefits 
will be reduced upon incarceration in a Federal, State, or 
local penal institution in excess of 60 days for conviction 
of a felony."  It also informed that the amount not payable 
may be apportioned to a spouse, dependent children, or 
parents.  The notice further informed that there were severe 
penalties for the fraudulent acceptance of any payment to 
which he was not entitled.  The veteran thus knew or should 
have known of his responsibility to promptly report his 
incarceration.  Indeed, the veteran has never claimed 
otherwise.  In fact, he claims that he informed VA, through 
his wife and daughter, of his incarceration on the day after 
his conviction.  This contention proves that he knew of his 
responsibility to promptly report his incarceration.  

According to the veteran, his wife and daughter traveled to 
VA "one day after his conviction" to report his pending 
incarceration, but there is no evidence in the claims file, 
such as a report of contact, to confirm any supposed contact 
made by the veteran, the veteran's wife, or anyone else on 
his behalf at anytime from 1999 through October 2002.  See 38 
C.F.R. § 3.217.  Moreover, as the recipient of VA benefits it 
was his responsibility ALONE to ensure that VA had been given 
notice of his incarceration.  His failure to do so continued 
from the date of his incarceration in June 1999 until VA's 
inadvertent discovery in November 2002; a period of more than 
three years.  His delegation of the task did not negate his 
duty to inform VA of his incarceration.  Although he was 
incarcerated, there is no evidence that he was forbidden to 
write to VA during his incarceration.  There is also no 
evidence that he was unable to write to VA by reason of some 
physical or mental disability.  The numerous handwritten 
letters that he himself sent to VA from prison after VA's 
notification that it was aware of his incarceration attests 
to that fact.  In addition, he was and still is zealously 
represented by an established veteran's service organization, 
but failed during the period June 1999 to September 2002 to 
contact VA through them.  His failure to report his 
incarceration for a felony shows an intent to seek an unfair 
advantage at the expense of the government or, at best, an 
absence of an honest intention to abstain from taking unfair 
advantage of the government.

The veteran also claims that his wife was told by some VA 
person that "VA couldn't cut [his] benefits as long as he 
was at a medical facility," but the Board does not find this 
assertion to be credible.  There is no such exception in 38 
C.F.R. § 3.665, which pertains to persons incarcerated for 
conviction of a felony.  Moreover, there is absolutely no 
record by VA of this alleged contact.  The Board does note, 
however, that both the veteran and his wife have named the 
individual at VA who she spoke to about the veteran's 
incarceration.  That person is, however, not a VA employee 
but rather an accredited representative of The American 
Legion.  VA IB 2-151 (February 1998) (Service Organization 
Representatives Currently Recognized in the Presentation of 
Claims Before the Department of Veterans Affairs).  

In addition to the foregoing, the veteran says that he was/is 
incarcerated in a medical facility (which he says precludes 
reduction of his compensation benefits), but the evidence 
shows that he was and is incarcerated for a felony in a penal 
institution that is simply able to handle persons with 
disabilities.  The Board finds this deliberately false 
account by the veteran of the nature of his incarceration to 
be evidence of the veteran's intent to seek an unfair 
advantage at the expense of the government or, at best, an 
absence of an honest intention to abstain from taking unfair 
advantage of the government.  38 C.F.R. § 1.965.

Accordingly, the Board concludes that the veteran 
demonstrated either bad faith or deception by failing to 
notify VA of his incarceration. There is not an approximate 
balance of positive and negative evidence as to the issue on 
appeal as to warrant application of the doctrine of 
reasonable doubt.

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  38 C.F.R. § 1.962(b).  
There is no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or 
other equitable factors.  See Farless v. Derwinski, 2 Vet. 
App. 555 (1992).  The veteran's appeal must therefore be 
denied.

Regarding the duties to assist and notify, the Board notes 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (38 U.S.C.A. §§ 5103, 5103A) do 
not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 
132 (2002).  However, other regulations require that a 
claimant must be informed of his rights and remedies in an 
action for recovery of a debt resulting from his 
participation in a VA benefit program; specifically, that he 
may informally dispute the debt, or the amount of the debt; 
that he may request a waiver; that he may request a hearing; 
and that he may appeal the underlying debt.  See 38 C.F.R. § 
1.911(b) & (c).  This information was provided to the veteran 
in a letter dated October 2002.  The claimant must also be 
provided notice of the reasons for the debt.  38 C.F.R. § 
1.911(d).  This was accomplished in the October 2002 letter, 
as well as in the September 2003 waiver decision and the 
statements of the case.  Accordingly, the Board finds that 
there has been adequate notification and development under 
relevant law.  

The Board notes the veteran's contention that he was denied a 
"fair and impartial hearing not being able to present 
personally [his] case" because of his incarceration, and 
that VA's action to recover its overpayment thus constitutes 
a "bill of attainder;" however, the Board finds that VA has 
sufficiently discharged its duty with regard to the veteran's 
appeal of the collection of overpayment and his request for a 
hearing.  The record shows that in correspondence dated 
October 10, 2002, the veteran was informed of his right to 
dispute the debt, which he did by letter received by the RO 
on November 6, 2002.  The October 10, 2002, letter also 
informed him of his right to request an oral hearing, which 
he did by letter received by the RO November 12, 2002.  
Correspondence dated in December 2002 shows that the veteran 
wrote to the prison warden for transportation to a VA hearing 
site.  On December 6, 2002, the prison warden wrote that he 
was unable to transport the veteran to "any hearing without 
a court order."  There is no evidence of record which shows 
that the veteran sought a court order for purposes of his 
requested Board hearing.  In any event, in a letter dated in 
October 2004 the veteran withdrew his request for a Board 
hearing.  Based on these communications, it is obvious that 
the veteran was accorded ample opportunity for a personal 
hearing in this matter.  His "bill of attainder" argument 
is thus without merit.  

	(CONTINUED ON NEXT PAGE)




ORDER

The overpayment of disability compensation benefits, in the 
original amount of $81,369.87, was properly created and 
assessed against the veteran pursuant to his 1999 
incarceration for commission of a felony; therefore, his 
appeal is denied.

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $81,369.87 is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


